              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:17 CV 111 WCM

TIMOTHY CURTIS STOKER,                 )
                                       )
           Plaintiff,                  )
                                       )
      v.                               )                         ORDER
                                       )
ANDREW SAUL,                           )
Commissioner of Social Security,       )
                                       )
           Defendant.                  )
______________________________________ )

      This matter is before the Court following issuance of the Mandate (Doc.

32) from the United States Court of Appeals for the Fourth Circuit regarding

the unpublished decision in Stoker v. Saul No. 18-2141 (4th Cir. November 3,

2020), vacating the judgment. See Doc. 30.1

      Pursuant to the instructions of the Fourth Circuit (Doc. 30), this matter

is hereby remanded to the Social Security Administration for further

proceedings.

      It is so ordered.
                                          Signed: December 29, 2020




1The final order was entered by United States Magistrate Judge Dennis Howell on
July 20, 2018. Judge Howell retired while the case was on appeal and the matter was
subsequently re-assigned to the undersigned.


       Case 5:17-cv-00111-WCM Document 33 Filed 12/29/20 Page 1 of 1
